Eberhardt, Judge.
There was no error in overruling the general demurrer. The petition meets the requisites of an action for fraud and deceit. Snow’s Laundry &c. Co. v. Ga. Power Co., 61 Ga. App. 402, 405 (6 SE2d 159); Brown v. Ragsdale Motor Co., 65 Ga. App. 727 (2) (16 SE2d 176); Norris v. Hart, 74 Ga. *625App. 444 (40 SE2d 96); Doanes v. Nalley Chevrolet, Inc., 105 Ga. App. 846 (125 SE2d 717). Though he relies upon concealment of a material fact as the basis for the action, plaintiff alleges that this was done deliberately with an intent to deceive, meeting the test of Camp Realty Co. v. Jennings, 77 Ga. App. 149 (47 SE2d 917) and of Code § 105-302.
Exemplary damages are recoverable in an action of this kind (Aderhold v. Zimmer, 86 Ga. App. 204 (1) (71 SE2d 270); Code § 105-2002), as are attorney’s fees (Dodd v. Slater, 101 Ga. App. 358, 360 (114 SE2d 167)), if the allegations of wilful and deliberate concealment of a material fact upon which plaintiff acted to his detriment and of bad faith on the part of the defendant in accomplishing the deceit as a part of the sale are sustained by evidence upon a trial. Code § 20-1404.
All other enumerations of error, not argued or supported in appellant’s brief, are deemed abandoned.

Judgment affirmed.


Felton, :C. J., and Hall, J., concur.